Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 01/21/2022 has been entered. Claims 1 and 4-22 are currently pending in this application.
Applicant’s arguments, see Pages 10-17, filed 01/21/2022, with respect to the rejection(s) of claim(s) 1 and 4-20 under 35 U.S.C. 103 and new claims 21-22 have been fully considered and are persuasive. The rejections of claims 1 and 4-20 has been withdrawn.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a light modulation device as set forth in claims 1 and 4-22.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a light modulation device comprising a light guide plate; a dispersing component configured to disperse received light into light of different wavelengths and to diffract the light of different wavelengths into the light guide plate at different angles; and a dynamic filtering component configured to prevent light of a selected wavelength in the light guide plate from entering the dynamic filtering component such that the light of the selected wavelength emits out from the light guide plate, and to make light of non-selected wavelengths in the light guide plate enter the dynamic filtering component such that the light of the non- selected wavelengths is filtered out from the light guide plate a first 
Claims 4-20 are allowable due to their dependency.
The most relevant reference, Shen (CN 1071677925A, at least Fig. 1-7) in view of Su (CN 104076518A, at least Fig. 1) only discloses a light modulation device comprising a light guide plate; a dispersing component configured to disperse received light into light of different wavelengths and to diffract the light of different wavelengths into the light guide plate at different angles; and a dynamic filtering component configured to prevent light of a selected wavelength in the light guide plate from entering the dynamic filtering component such that the light of the selected wavelength emits out from the light guide plate, and to make light of non-selected wavelengths in the light guide plate enter the dynamic filtering component such that the light of the non- selected wavelengths is filtered out from the light guide plate a first grating layer and liquid crystal molecules, wherein the first grating layer is between the first electrode and the second electrode, and the liquid crystal molecules are filled in a gap formed by the first electrode, the second electrode and the first grating layer, wherein the dispersing component comprises a second grating layer. However they do not teach or suggest that a refractive index of the light guide plate is higher than any one of a refractive index of a material of the first grating layer, a refractive index along a long axis of each of the liquid crystal molecules, and a refractive index of a material of the second grating layer in combination with the other required elements of the claim.


Regarding claim 21, the prior art of record, taken along or in combination, fails to disclose or suggest a single-channel spectrum detection system comprising a light modulation device and a detection device; wherein the light modulation device comprises: a light guide plate; a dispersing component configured to disperse received light into light of different wavelengths and to diffract the light of different wavelengths into the light guide plate at different angles; and a dynamic filtering component configured to prevent light of a selected wavelength in the light guide plate from entering the dynamic filtering component such that the light of the selected wavelength emits out from the light guide plate, and to make light of non- selected wavelengths in the light guide plate enter the dynamic filtering component such that the light of the non-selected wavelengths is filtered out from the light guide plate; wherein the detection device is on a side of the light modulation device that emits out the light of the selected wavelength; wherein “the detection device comprises: a light diffraction component, a detection component and a single fluid channel respectively at one end of the light guide plate distal to the dispersing component; the light diffraction component is on one surface of the first surface and the second surface of the light guide plate, the detection component and the single fluid channel are on the other surface of the first surface and the second surface of the light guide plate, the single fluid channel is between the detection component and the other surface of the light guide plate, and the light diffraction component is configured to collimate and emit the light of the selected wavelength propagating in the light guide plate onto the single fluid channel and the detection component; and the detection component is configured to detect the light of selected wavelength 
Claim 22 is allowable due to their dependency.
The most relevant reference, Shen Wang (CN 10165265A, at least Fig. 4A-4B) in view of (CN 1071677925A, at least Fig. 1-7) only discloses a single-channel spectrum detection system comprising a light modulation device and a detection device; wherein the light modulation device comprises: a light guide plate; a dispersing component configured to disperse received light into light of different wavelengths and to diffract the light of different wavelengths into the light guide plate at different angles; and a dynamic filtering component configured to prevent light of a selected wavelength in the light guide plate from entering the dynamic filtering component such that the light of the selected wavelength emits out from the light guide plate, and to make light of non- selected wavelengths in the light guide plate enter the dynamic filtering component such that the light of the non-selected wavelengths is filtered out from the light guide plate; wherein the detection device is on a side of the light modulation device that emits out the light of the selected wavelength. However they do not teach or suggest that the detection device comprises: a light diffraction component, a detection component and a single fluid channel respectively at one end of the light guide plate distal to the dispersing component; the light diffraction component is on one surface of the first surface and the second surface of the light guide plate, the detection component and the single fluid channel are on the other surface of the first surface and the second surface of the light guide plate, the single fluid channel is between the detection component and the other surface of the light guide plate, and the light diffraction component is configured to collimate and emit the light of the selected wavelength propagating in the light guide plate onto the single fluid channel and the detection component; and the detection component is configured to detect the light of selected wavelength passing through a microfluid in the single fluid channel in combination with the other required elements of the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 




/Shan Liu/
Primary Examiner, Art Unit 2871